Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 30, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160719 & (17)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SONDRA HARDY,                                                                                        Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  and
  STACI HAAG,
           Plaintiff,
  v                                                                  SC: 160719
                                                                     COA: 351694
  SECRETARY OF STATE and DIRECTOR
  OF ELECTIONS,
             Defendants-Appellees.
  _________________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 20, 2019 order of the Court of Appeals
  is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REVERSE the order of the Court of Appeals and REMAND this case to the Court of
  Appeals for entry of an order of mandamus. As acknowledged by the Board of State
  Canvassers in its brief filed in the related appeal in Inman v Board of State Canvassers,
  Court of Appeals No. 350173, the reasons given for the recall are the officeholder’s filing
  of a notice of diminished capacity in his federal criminal case and the allegedly missed
  votes in the House of Representatives. See Defendant’s Court of Appeals Brief at pp 5-6
  (“While the inclusion of a description of the counts of the indictment was certainly not
  flattering or helpful to Representative Inman, the language of the petition does not make
  the indictment a reason for the recall.”). The recall petition is proper because the reasons
  given for recall in the circulated petitions were not different than the reasons that were
  approved by the Board of Canvassers. This Court is not presented with, and is not
  passing on, the merits of the officeholder’s claim of appeal that is currently pending in
  the Court of Appeals. Court of Appeals Docket No. 350173. The Court of Appeals shall
  continue to treat this matter as a priority. MCR 7.213(C)(4).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 30, 2019
         a1230
                                                                               Clerk